Citation Nr: 0110117	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post traumatic 
encephalopathy with headaches, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
service connected post traumatic encephalopathy, with 
headaches, currently rated as 50 percent disabling.  He 
responded with a September 1999 notice of disagreement, and 
was afforded a September 1999 statement of the case.  He then 
filed a May 1999 VA Form 9, perfecting his appeal.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

According to the RO's May 1999 rating decision, the veteran's 
service connected post traumatic encephalopathy, with 
headaches, is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, brain disease due to trauma.  
Diagnostic Code 8045 provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following brain trauma, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  A rating in excess of 10 
percent is not assignable under this Diagnostic Code in the 
absence of a diagnosis of multi-infarct dementia.  In the 
present case, the veteran is rated by analogy under the 
criteria from Diagnostic Code 9304, which in turn utilizes 
the general rating formula for mental disorders.  Thus, in 
order to assess the rating it is necessary to make a finding 
as to whether the diagnosis of multi-infarct dementia is 
warranted.  However, the record does not contain sufficient 
medical evidence to support a determination as to whether a 
diagnosis of multi-infarct dementia is warranted.   
Diagnostic Code 9304.  38 C.F.R. §§ 4.124a, 4.130, Diagnostic 
Codes 8045, 9304 (2000).  Because a question pertaining to a 
medical diagnosis must be resolved on the basis of evidence 
produced by a competent medical expert, a remand is required 
to obtain additional medical evidence.  

Next, while the veteran may potentially be rated under the 
diagnostic criteria for mental disorders, he has not been 
afforded a VA psychiatric examination since he filed his 
increased rating claim.  Obviously, if these criteria are to 
be employed, a VA psychiatric examination is required.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As has 
been noted by the United States Court of Appeals for Veterans 
Claims, questions as to the applicability of this law must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).   

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be scheduled for a 
VA neurological/psychiatric examination 
to evaluate his residuals of a head 
trauma.  This examination should be 
conducted by a medical professional 
qualified to address both neurological 
and psychiatric factors; if necessary, 
the veteran should be examined by two 
experts specializing in these fields.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the provisions of 
38 C.F.R. § 3.655 and the consequences of 
a failure to appear for examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should first determine if a 
diagnosis of multi-infarct dementia is 
warranted, due to or resulting from his 
in-service head trauma and/or his service 
connected post traumatic encephalopathy.  
The findings of the examiner must next 
address the presence or absence of the 
specific criteria set forth in the rating 
schedule and, if present, the frequency 
and/or degree(s) of severity thereof.  
The examiner should identify 
diagnostically all psychiatric symptoms 
and clinical findings which are 
manifestations of the veteran's 
psychiatric disorder, if any, and render 
an opinion for the record as to the 
degree to which specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The examiner must address the presence or 
absence of each of the following 
criteria: 

a.  depressed mood
b.  anxiety
c.  suspiciousness
d.  panic attacks (weekly or less often)
e.  chronic sleep impairment
f.  mild memory loss (such as forgetting 
names, direction, recent events)
g.  flattened affect
h.  circumstantial, circumlocutory, or 
stereotyped speech
i.  panic attacks more than once a week
j.  difficulty in understanding complex 
commands
k.  impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks)
l.  impaired judgment
m.  impaired abstract thinking
n.  disturbances of motivation and mood
o.  difficulty in establishing and 
maintaining effective work and social 
relationships
p.  suicidal ideation
q.  obsessive rituals which interfere 
with routine activities
r.  speech intermittently illogical, 
obscure, or irrelevant
s.  near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively
t.  impaired impulse control (such as 
unprovoked irritability with periods of 
violence)
u.  spatial disorientation
v.  neglect of personal appearance and 
hygiene
w.  difficulty in adapting to stressful 
circumstances (including work or a work-
like setting)
x.  inability to establish and maintain 
effective relationships
y.  gross impairment in thought processes 
or communication
z.  persistent delusions or 
hallucinations
aa.  grossly inappropriate behavior
bb.  persistent danger of hurting self or 
others
cc.  intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)
dd.  disorientation to time or place 
ee.  memory loss for names of close 
relatives, own occupation, or own name

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected psychiatric disability.  
It is imperative that the physician 
explain the significance of the numerical 
code assigned in order to assist the RO 
and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  A complete rationale 
for any opinion expressed must be 
provided.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's appeal.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




